Order of the Supreme Court, Bronx County (Irma V. Santaella, J.), entered July 24, 1985, which granted defendant’s motion to change venue from Bronx County to Westchester County and denied the cross motion to retain the action in The Bronx, unanimously reversed, on the law, the facts and in the exercise of discretion, wdth costs, and the motion for a change of venue denied and the cross motion granted.
The plaintiff was treated by the defendant physician at a hospital in The Bronx and subsequent visits were at the Bronx office of the defendant.
In granting the motion to change venue to Westchester County from Bronx County, where the action was commenced, the court bottomed its determination on the basis that neither party resided in Bronx County, the plaintiffs-appellants residing in Pelham Manor and the defendant-respondent physician residing in Scarsdale. However, all of the activities involved took place in Bronx County and, accordingly, the plaintiffs’ choice of Bronx County for the litigation is proper for such a transitory action. (See, Mayer v Fleischner, 92 AD2d 463.) *214Concur — Kupferman, J. P., Fein, Lynch, Milonas and Ellerin, JJ.